Statement of Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The art of record neither teaches nor fairly suggests the method and processor of independent claims 1, 9 and 16, including the following combination of limitations defining the main invention/embodiment:

1	A method comprising: 
communicating, at a translation lookaside buffer (TLB) of a 
processor, a memory page address corresponding to a TLB 
entry to a cache logic of a cache or a memory controller of a 
memory in response to the TLB entry being evicted from the 
TLB; and 
at the cache logic or at the memory controller, selecting, for at least 
one of compression and encryption, one or more cache lines of the cache or of the memory corresponding to the memory page address in response to receiving the communication.

9. 	A method, comprising: 
in response to eviction of a translation lookaside buffer (TLB) 
entry indicating a virtual-to-physical address translation from 
a TLB of a processor, selectively compressing or encrypting 
cache lines storing data having addresses corresponding to a 
physical address at a memory or a virtual address of the TLB 
entry.

16.	A processor, comprising: 
a translation lookaside buffer (TLB); 
a cache; and 
cache logic configured to compress one or more cache lines of the 
cache storing data or instructions having an address 
corresponding to a physical or virtual address of an entry of 
the TLB in response to receiving a communication from the 
TLB that the entry of the TLB has been evicted.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Claims 1-20 are allowable over the prior art of record.

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 7:30AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/Primary Examiner, Art Unit 2139